In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00062-CR




               IN RE: JEFFREY MCGILL




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                      MEMORANDUM OPINION
       Jeffrey McGill has filed a petition for writ of mandamus in which he asks this Court to

order William H. McCoy, who he identifies as his counsel of record in the underlying case, to

turn over to him all documents and exhibits related to his conviction in the Fifth Judicial District

Court of Cass County, Texas. McGill indicates that he desires to pursue a petition for writ of

habeas corpus and seeks the documents so that he may do so effectively.

       This Court has jurisdiction to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

McCoy does not fall within those categories, and the request does not impact an appeal to this

Court. We therefore have no jurisdiction to issue the writ.

       We deny the petition.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        April 8, 2014
Date Decided:          April 9, 2014

Do Not Publish




                                                 2